Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent’s pattern of neglecting entrusted legal matters coupled with his unwillingness to cooperate in related disciplinary investigations demonstrates his present unfitness to practice law and warrants an indefinite suspension from the practice of law. See Warren Cty. Bar Assn. v. Lieser (1997), 79 Ohio St.3d 488, 490, 683 N.E.2d 1148, 1149; Columbus Bar Assn. v. Emerson (1999), 84 Ohio St.3d 375, 378, 704 N.E.2d 238, 240. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Further, because of his history of alcohol abuse, any readmission to the practice of law in Ohio is conditioned upon his entering into and complying with the conditions of a contract with the Ohio Lawyers Assistance Program. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.